In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Nassau County, entered November 25, 1974, which, inter alia, granted plaintiff’s motion to examine him before trial with respect to his income, assets and financial condition. Order reversed, without costs, and motion denied. Plaintiff’s motion papers are insufficient to show the special circumstances necessary for the pretrial discovery of financial information in a contested matrimonial action (see Berkowitz v Berkowitz, 42 AD2d 599). Rabin, Acting P. J., Latham and Christ, JJ., concur; Hopkins and Cohalan, JJ., dissent and vote to affirm the order.